Exhibit 10.3

 

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

made by

 

OVERSTOCK.COM, INC.,

 

as guarantor,

 

in favor of

 

LOANCORE CAPITAL MARKETS LLC

 

Dated as of March 6, 2020

 

--------------------------------------------------------------------------------



 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of March 6,
2020, made by OVERSTOCK.COM, INC., a Delaware corporation, having an address at
799 W. Coliseum Way, Midvale, Utah 84047 (“Guarantor”), in favor of LOANCORE
CAPITAL MARKETS LLC, a Delaware limited liability company (together with its
successors and assigns, hereinafter referred to as “Lender”), having an address
c/o LoanCore Capital, 55 Railroad Avenue, Suite 100, Greenwich, Connecticut
06830.

 

R E C I T A L S:

 

A.            Pursuant to that certain Loan Agreement dated as of the date
hereof (as the same may be amended, modified, supplemented, restated or replaced
from time to time, the “Loan Agreement”) between Peace Coliseum, LLC, a Delaware
limited liability company (“Borrower”) and Lender, Lender has agreed to make a
loan (the “Loan”) to Borrower in the maximum principal amount not to exceed
$34,500,000.00, subject to the terms and conditions of the Loan Agreement;

 

B.            As a condition to Lender’s making the Loan, Lender is requiring
that Guarantor execute and deliver to Lender this Guaranty; and

 

C.            Guarantor hereby acknowledges that Guarantor is the owner of
direct or indirect interests in Borrower, and, accordingly, Guarantor will
materially benefit from Lender’s agreeing to make the Loan;

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, and for other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, Guarantor
hereby agrees, covenants, represents and warrants to Lender as follows:

 

1.             Definitions.

 

(a)           All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement.

 

(b)           The term “Guaranteed Obligations” means (i) Borrower’s Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of all the Debt as and when the same is due in accordance with
the Loan Documents (and whether accrued prior to, on or after such date).

 

2.             Guaranty.

 

(a)           Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lender the full, prompt and complete payment when due of the
Guaranteed Obligations.

 

2

--------------------------------------------------------------------------------



 

(b)           All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

 

(c)           Guarantor hereby agrees to pay, protect, indemnify, defend and
save harmless Lender from and against any and all actual out-of-pocket fees,
costs, losses, liabilities, obligations, claims, causes of action, suits,
demands, judgments, expenses and damages, including reasonable attorneys’ fees
and disbursements, of any nature or description which Lender may suffer or
incur, or which otherwise may arise by reason of Borrower’s failure to pay or
perform any of the Guaranteed Obligations when due, irrespective of whether such
fees, costs, losses, liabilities, claims, causes of action, expenses or damages
are incurred by Lender prior or subsequent to (i) Lender’s declaring the
Principal, interest and other sums evidenced or secured by the Loan Documents to
be due and payable, (ii) the commencement or completion of a judicial or
non-judicial foreclosure of the Mortgage or (iii) the conveyance of all or any
portion of the Property by deed-in-lieu of foreclosure (but only to the extent
the Guaranteed Obligations arose prior to such conveyance).

 

(d)           Guarantor agrees that no portion of any sums applied (other than
sums received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

 

3.             Representations and Warranties.  Guarantor hereby represents and
warrants to Lender as follows (which representations and warranties shall be
given as of the date hereof and shall survive the execution and delivery of this
Guaranty):

 

(a)           Organization, Authority and Execution.  Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith.  This Guaranty has
been duly executed and delivered by Guarantor.

 

(b)           Enforceability.  This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c)           No Violation.  The execution, delivery and performance by
Guarantor of its obligations under this Guaranty has been duly authorized by all
necessary action, and do not and will not violate any law, regulation, order,
writ, injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default

 

3

--------------------------------------------------------------------------------



 

under, or result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of Guarantor
pursuant to the terms of Guarantor’s articles of incorporation, or any mortgage,
indenture, agreement or instrument to which Guarantor is a party or by which it
or any of its properties is bound.  Guarantor is not in default under any other
guaranty which it has provided to Lender.

 

(d)           No Litigation.  There are no actions, suits or proceedings at law
or at equity, pending or, to Guarantor’s knowledge, threatened against or
affecting Guarantor which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.  Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which could reasonably be
expected to result in a Material Adverse Effect.

 

(e)           Consents.  All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

 

(f)            Financial Statements and Other Information.  All financial
statements of Guarantor heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no materially adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof.  None of the aforesaid financial statements or any certificate or
statement furnished to Lender by or on behalf of Guarantor in connection with
the transactions contemplated hereby, and none of the representations and
warranties in this Guaranty contains any untrue statement of a material fact or
omits to state a material fact known to Guarantor necessary in order to make the
statements contained therein or herein not misleading.  Guarantor is not
insolvent within the meaning of the United States Bankruptcy Code or any other
applicable law, code or regulation and the execution, delivery and performance
of this Guaranty will not render Guarantor insolvent.

 

(g)           Consideration.  Guarantor is the owner, directly or indirectly, of
certain legal and beneficial equity interests in Borrower.

 

4.             Financial Statements.  Guarantor shall deliver to Lender,
(a) within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, a complete copy of Guarantor’s annual financial statements audited by
a “big four” accounting firm or another independent certified public accountant
reasonably acceptable to Lender, (b) within forty-five (45) days after the end
of each fiscal quarter of Guarantor, financial statements (including (1) a
balance sheet as of the end of such fiscal quarter, (2) a statement of income
and expense for such fiscal quarter, (3) a statement of cash flow for such
fiscal quarter and (4) a statement of change in stockholders’ equity) certified
by the chief financial officer of Guarantor and in form, content, level of
detail and scope reasonably satisfactory to Lender, which certificate shall
contain a statement that the

 

4

--------------------------------------------------------------------------------



 

requirements described in Section 6 have been satisfied), and (c) twenty (20)
days after request by Lender, such other financial information with respect to
Guarantor as Lender may reasonably request.  Notwithstanding the foregoing,
Guarantor may satisfy the requirements of (i) Section 4(a) herein by delivering
to Lender copies of the Form 10-K, and (ii) Section 4(b) herein by delivering to
Lender copies of the Form 10-Q, in each case of (i) or (ii), as applicable of
Guarantor within the timeframes set forth in this Section 4, so long as: 
(1) Guarantor is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, or any successor statute or statutes thereto
(the “Exchange Act”), and (2) Guarantor files its financial information with the
U.S. Securities and Exchange Commission as and when required by the Exchange Act
and such financial information of Guarantor is available to the public.

 

5.             Unconditional Character of Obligations of Guarantor.

 

(a)           The obligations of Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against Borrower, Guarantor or any other Person or any action to enforce the
same, any failure or delay in the enforcement of the obligations of Borrower
under the other Loan Documents or Guarantor under this Guaranty, or any setoff
or counterclaim, and irrespective of any other circumstances which might
otherwise limit recourse against Guarantor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety.  Lender may enforce the
obligations of Guarantor under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, Borrower or
any other Person.  This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection.  Guarantor waives diligence, notice of
acceptance of this Guaranty, filing of claims with any court, any proceeding to
enforce any provision of any other Loan Document, against Guarantor, Borrower or
any other Person, any right to require a proceeding first against Borrower or
any other Person, or to exhaust any security (including, without limitation, the
Property) for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice
of default or other notice or demand whatsoever (except to the extent expressly
provided to the contrary in this Guaranty).

 

(b)           The obligations of Guarantor under this Guaranty, and the rights
of Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

 

(i)            any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, Guarantor or any other Person;

 

5

--------------------------------------------------------------------------------



 

(ii)           any failure by Lender or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan
Agreement, or any other Loan Documents, or any document or instrument relating
thereto;

 

(iii)          except as otherwise provided in the Loan Agreement, the sale,
transfer or conveyance of the Property or any interest therein to any Person,
whether now or hereafter having or acquiring an interest in the Property or any
interest therein and whether or not pursuant to any foreclosure, trustee sale or
similar proceeding against Borrower or the Property or any interest therein;

 

(iv)          the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of
foreclosure;

 

(v)           the release of Borrower or any other Person from the performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law or otherwise; or

 

(vi)          the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.

 

(c)           Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses (excluding the
defense of payment or performance) in an action brought by Lender to enforce
this Guaranty based on claims of waiver, release, surrender, alteration or
compromise and all setoffs, reductions, or impairments, whether arising
hereunder or otherwise.

 

(d)           Lender may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantor hereunder.

 

(e)           No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document is modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

 

(f)            Lender may proceed to protect and enforce any or all of its
rights, powers, and remedies under this Guaranty by suit in equity or action at
law (including foreclosure of all or any portion of the collateral for the
Loan), whether for the specific performance of any covenants or agreements
contained in this Guaranty or otherwise, or to take any action authorized or
permitted under applicable law (in any order), and shall be entitled to require
and enforce the performance of all acts and things required to be performed

 

6

--------------------------------------------------------------------------------



 

hereunder by Guarantor.  Each and every remedy of Lender shall, to the extent
permitted by law, be non-exclusive and cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity.

 

(g)           No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect or at any other time.

 

(h)           At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

 

(i)            Guarantor agrees that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
is made by Borrower or Guarantor to Lender and such payment is rescinded or must
otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.

 

(j)            In the event that Guarantor shall advance or become obligated to
pay any sums under this Guaranty or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever Borrower or any
subsequent owner of the Property or any part thereof is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that (i) the amount of such sums
and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, the time of payment and in all other respects to all
sums, including Principal and interest and other amounts, at any time owed to
Lender under the Loan Documents, and (ii)  Guarantor shall not be entitled to
enforce or receive payment thereof, in each case, until all Principal, interest
and other sums due pursuant to the Loan Documents have been paid in full. 
Nothing herein contained is intended or shall be construed to give Guarantor any
right of subrogation in or under the Loan Documents or any right to participate
in any way therein, or in the right, title or interest of Lender in or to any
collateral for the Loan, notwithstanding any payments made by Guarantor under
this Guaranty, until the actual and irrevocable receipt by Lender of payment in
full of all Principal, interest and other sums due with respect to the Loan or
otherwise payable under the Loan Documents.  If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when any such sums
due and owing to Lender shall not have been fully paid, such amount shall be
paid by Guarantor to Lender for credit and application against such sums due and
owing to Lender.

 

7

--------------------------------------------------------------------------------



 

(k)           Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any or all of its remedies pursuant to the Loan Documents.

 

6.             Covenants.

 

(a)           As used in this Section 6, the following terms shall have the
respective meanings set forth below:

 

(i)            “GAAP” shall mean U.S. generally accepted accounting principles,
consistently applied.

 

(ii)           “Liquid Assets” means, as of a given date, the sum of Guarantor’s
consolidated assets comprised of Cash and Cash equivalents, determined in
accordance with GAAP and consistent with public disclosures.

 

(iii)          “Net Worth” shall mean, as of a given date, Guarantor’s
consolidated Total Stockholder’s Equity determined in accordance with GAAP and
consistent with public disclosures.

 

(b)           Until all of the Guaranteed Obligations have been paid in full,
Guarantor (i) shall maintain (A) a Net Worth in excess of (1) for so long as the
Mezzanine Loan shall remain outstanding, $30,000,000.00, and (2) from and after
the date that the Mezzanine Loan has been paid in full pursuant to the terms of
the Mezzanine Loan Documents, $15,000,000.00 (as applicable, the “Net Worth
Threshold”) and (B) Liquid Assets having a market value of at least (1) for so
long as the Mezzanine Loan shall remain outstanding, $3,000,000.00, and (2) from
and after the date that the Mezzanine Loan has been paid in full pursuant to the
terms of the Mezzanine Loan Documents, $1,000,000.00 (as applicable, the “Liquid
Assets Threshold”) and (ii) shall not sell, pledge, mortgage or otherwise
transfer any of its assets, or any interest therein, which would cause
Guarantor’s Net Worth to fall below the Net Worth Threshold or Guarantor’s
Liquid Assets to fall below the Liquid Assets Threshold.

 

(c)           Guarantor shall not, at any time while a default in the payment of
the Guaranteed Obligations has occurred and is continuing, beyond all applicable
notice and cure periods, either (i) enter into or effectuate any transaction
with any Affiliate which would reduce the Net Worth of Guarantor below the
amounts required above (including the payment of any dividend or distribution to
a shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock or interest in Guarantor) or (ii) sell, pledge,
mortgage or otherwise transfer to any Person any of Guarantor’s assets, if such
transaction would result in a breach of the requirements set forth above.

 

(d)           Guarantor shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence and all rights,
licenses, permits, franchises and all applicable governmental authorizations
necessary for the operation of its business and comply with all Legal
Requirements applicable to it and its assets.  Guarantor shall not engage in any
dissolution, liquidation or

 

8

--------------------------------------------------------------------------------



 

consolidation or merger with or into any other business entity without obtaining
the prior consent of Lender.

 

(e)           Guarantor shall give prompt notice to Lender of any litigation or
governmental proceedings pending or threatened against Guarantor could
reasonably be expected to materially adversely affect Guarantor’s condition
(financial or otherwise) or business (including Guarantor’s ability to perform
the Guaranteed Obligations hereunder or under the other Loan Documents to which
it is a party).

 

(f)            Guarantor will use its good faith and commercially reasonable
efforts to comply with the Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over Guarantor, including those
relating to money laundering and terrorism.

 

(g)           Guarantor shall, at Guarantor’s sole cost and expense:

 

(i)            cure any defects in the execution and delivery of the Loan
Documents to which Guarantor is a party and execute and deliver, or cause to be
executed and delivered, to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to correct any
omissions in the Loan Documents to which Guarantor is a party, as Lender may
reasonably require; and

 

(ii)           do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Guaranty and the other Loan Documents to which
Guarantor is a party, as Lender may reasonably require from time to time.

 

7.             Entire Agreement/Amendments.  This instrument represents the
entire agreement between the parties with respect to the subject matter hereof. 
The terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantor.

 

8.             Successors and Assigns.  This Guaranty shall be binding upon
Guarantor, and Guarantor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Guarantor and shall inure to
the benefit of Lender and its successors and assigns.

 

9.             Governing Law.

 

(a)           THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT TO THE LOAN AGREEMENT WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE

 

9

--------------------------------------------------------------------------------



 

TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY AND THE NOTE, AND THIS GUARANTY
AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(b)           IF GUARANTOR DOES NOT HAVE A NY ADDRESS:  ANY LEGAL SUIT, ACTION
OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK COUNTY,
NEW YORK AND GUARANTOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT CT
CORPORATION SYSTEMS AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NEW YORK 10005,
AS ITS AUTHORIZED AGENT TO RECEIVE AND FORWARD ON ITS BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF GUARANTOR
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR (UNLESS LOCAL LAW
REQUIRES ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
THE STATE OF NEW YORK.  GUARANTOR (i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY
CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM
TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK,
NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF
PROCESS), AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.  NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE THE RIGHT
TO INSTITUTE ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR
FORECLOSURE OF ANY LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE
COURT IN ANY JURISDICTION(S) THAT LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, AND GUARANTOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,

 

10

--------------------------------------------------------------------------------



 

ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

 

10.          Section Headings.  The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

 

11.          Severability.  Any provision of this Guaranty which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, Guarantor hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

12.          WAIVER OF TRIAL BY JURY.  GUARANTOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.

 

13.          Other Guaranties.  The obligations of Guarantor hereunder are
separate and distinct from, and in addition to, the obligations of Guarantor now
or hereafter arising under any other guaranties, indemnification agreements or
other agreements to which Guarantor is now or hereafter becomes a party.  In no
event shall Guarantor be entitled to any credit against amounts due under this
Guaranty by reason of amounts paid to Lender by Guarantor or any other person
under or by reason of the other guaranties, indemnification agreements or other
agreements to which Guarantor is now or hereafter becomes a party.

 

14.          Notices.  All notices, demands, requests, consents, approvals or
other communications (collectively called “Notices”) required or permitted to be
given hereunder to Lender or Guarantor or which are given to Lender or the
Guarantor with respect to this Guaranty shall be in writing and shall be sent by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as set forth below, or personally delivered with receipt
acknowledged to such address, or in either case, to such other address(es) as
the party in question shall have specified most recently by like Notice.

 

If to Lender, to:

LoanCore Capital Markets LLC

 

c/o LoanCore Capital

 

55 Railroad Avenue, Suite 100

 

Greenwich, Connecticut 06830

 

Attention: Brett Kaplan

 

Facsimile No.: 203.861.6006

 

E-mail: BKaplan@LoanCoreCapital.com

 

11

--------------------------------------------------------------------------------



 

with a copy to:

c/o LoanCore Capital

 

55 Railroad Avenue, Suite 100

 

Greenwich, Connecticut 06830

 

Attention: Notices

 

E-mail: notices@loancorecapital.com

 

with a copy to:

Winstead PC

 

201 North Tryon Street

 

Suite 2000

 

Charlotte, North Carolina 28202

 

Attention: Christian G. Beltz, Esq.

 

Facsimile No.: 704.339.1701

 

E-mail: cbeltz@winstead.com

 

If to Guarantor, to:

Overstock.com, Inc.

 

799 W. Coliseum Way

 

Midvale, Utah 84047

 

with a copy to:

Parr Brown Gee & Loveless

 

101 South 200 East

 

Suite 700

 

Salt Lake City, Utah 84111

 

Attention: Lamont Richardson

 

Notices which are given in the manner aforesaid shall be deemed to have been
given or served for all purposes hereunder (i) on the date on which such notice
shall have been personally delivered as aforesaid, (ii) on the date of delivery
by mail as evidenced by the return receipt therefor, or (iii) on the date of
failure to deliver by reason of refusal to accept delivery or changed address of
which no Notice was given.

 

15.          Guarantor’s Receipt of Loan Documents.  Guarantor by its execution
hereof acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.

 

16.          Interest; Expenses.

 

(a)           If Guarantor fails to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Guarantor to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

 

(b)           Guarantor hereby agrees to pay all costs, charges and expenses,
including reasonable attorneys’ fees and disbursements, that may be incurred by
Lender in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.

 

17.          Intentionally Omitted

 

12

--------------------------------------------------------------------------------



 

18.          Joint and Several Obligations.  If Guarantor consists of more than
one Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.

 

19.          Gender; Number; General Definitions.  All references to sections
and schedules are to sections and schedules in or to this Guaranty unless
otherwise specified.  All uses of the word “including” or “include” or similar
words shall mean “including, without limitation” unless the context shall
indicate otherwise.  Unless otherwise specified, the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Guaranty shall
refer to this Guaranty as a whole and not to any particular provision of this
Guaranty.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.  The phrases “attorneys’ fees”, “legal fees” and “counsel
fees” shall include any and all reasonable out-of-pocket attorneys’, paralegal
and law clerk fees and disbursements, including fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in the Property and/or in enforcing its rights hereunder.

 

20.          Certain Payments From Mezzanine Lender.  Lender has advised
Borrower and Guarantor that, pursuant to the Intercreditor Agreement, Mezzanine
Lender may be required in certain circumstances to turn over to Lender certain
payments received by Mezzanine Lender from Guarantor.  If Mezzanine Lender turns
over any such payments to Lender, then Lender shall apply such amount as an
optional prepayment in accordance with the Section 2.3.3 of the Loan Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

GUARANTOR:

 

 

 

OVERSTOCK.COM, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Carter Lee

 

 

Name:

Carter Lee

 

 

Title:

Chief Administrative Officer

 

GUARANTY OF RECOURSE OBLIGATIONS - Signature Page

 

--------------------------------------------------------------------------------